DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/128,046 filed on February 17, 2022.  Claims 1 to 20 are currently pending with the application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 6, and 11 recite recognizing the search request to obtain a timbre interest identifier of the user, and recommending the target speech packet to the user.
The limitation of recognizing the search request to obtain a timbre interest identifier of the user, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with an electronic device”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “with an electronic device” language, “recognizing”, in the context of this claim encompasses the user listening to a request or question of a person, and mentally recognizing that the question includes a preferred timbre or tone identifier of the person. The limitation of recommending the target speech packet to the user, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “with an electronic device”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “with an electronic device” language, “recommending”, in the context of this claim encompasses the user manually, or with the aid of pen and paper, suggesting or providing the person with a recommendation for a recording, or a narrator based on the preferred timbre or tone identified in the previous step.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements – “obtaining a search request of a user with the input device”, “retrieving a target speech packet based on the timbre interest identifier”, “an electronic device comprising an input device, a processor, a memory, and an output device”, “a non-transitory computer-readable medium” (claim 6 and claim 11).  The limitations “obtaining a search request of a user with the input device”, and “retrieving a target speech packet based on the timbre interest identifier” amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The electronic device, input device, processor, memory, output device, and non-transitory computer-readable medium in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Examiner Note – As explained above, the limitation “recommending the target speech packet to the user” is part of the abstract idea, since it is a mental process. However, assuming, arguendo, that in view of amendments, it would be interpreted as an additional element, “recommending the target speech packet to the user with the output device”, it would not integrate the abstract idea into a practical application, because it represents an insignificant extra-solution activity, since it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data (See MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activity identified above, which include the data gathering and data presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “recognizing the search request to obtain an intonation interest identifier of the user, wherein the target speech package is retrieved based on the timbre interest identifier and the intonation interest identifier”, where the recognizing limitation is merely elaborating on the abstract idea, and the retrieving limitation amounts to data-gathering steps, where the data-gathering steps is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 7, since it recites similar limitations.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “recognizing the search request to obtain a style interest identifier of the user, wherein the target speech package is retrieved based on the timbre interest identifier and the style interest identifier”, where the recognizing limitation is merely elaborating on the abstract idea, and the retrieving limitation amounts to data-gathering steps, where the data-gathering steps is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 8, since it recites similar limitations.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “recognizing the search request to obtain a character interest identifier of the user, wherein the target speech package is retrieved based on the timbre interest identifier and the character interest identifier”, where the recognizing limitation is merely elaborating on the abstract idea, and the retrieving limitation amounts to data-gathering steps, where the data-gathering steps is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)), and are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II) (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).  Therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 9, since it recites similar limitations.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “recognizing the search request comprises: segmenting the search request to generate a plurality of segmentation words; obtaining attribute information of the plurality of segmentation words; obtaining a qualifier corresponding to a preset noun based on the attribute information of the plurality of segmentation words; and obtaining the timbre interest identifier, an intonation interest identifier, a style interest identifier or a character interest identifier of the user based on the qualifier”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.  Same rationale applies to claim 10, since it recites similar limitations.
Claim 12 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 12 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “generating a broadcast sound based on the target speech packet”, which recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component, and therefore, does not amount to significantly more than the abstract idea.
Claim 13 is dependent on claim 12 and includes all the limitations of claim 1.  Therefore, claim 13 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the broadcast sound is related to a navigation, a bus, a riding, or an introduction for a scenic spot”, which is an attempt to link the abstract idea to a field of use, by limiting the use of the abstract idea to a particular technological environment, and therefore, does not amount to significantly more than the abstract idea.
Claim 14 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 14 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the electronic device is a mobile phone or a tablet”, which is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additional elements that invoke computers, computer components, or other  machinery merely as a tool to perform an existing process, does not integrate a judicial exception into a practical application, and therefore, does not amount to significantly more than the abstract idea.  Same rationale applies to claims 15 to 20, since they are also reciting additional elements that invoke computers or other machinery merely as a tool to perform an existing process.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1 to 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 11, 14 to 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chernikhova et al. (U.S. Patent No. 10,296,959) hereinafter Chernikhova, and further in view of Jacobson et al. (U.S. Publication No. 2019/0361982) hereinafter Jacobson.
As to claim 1:
Chernikhova discloses:
A method for recommending a speech packet performed with an electronic device comprising an input device, a processor, a memory, and an output device, where the method comprises: 
obtaining a request of a user with the input device [Column 4, lines 27 to 33 teach user can select narrator preferences that will be used to provide narrator recommendations; Column 4, line 37 to 44 teach receiving user input data, including preferences for one or more audio features, therefore, receiving a user request; 565, Input Device, Fig. 5]; 
obtain a timbre interest identifier of the user [Column 41 to 44 teach user selected preferences may include one or more of a desired tone (timbre), volume, overtone, speed, tempo, power, or any other audio feature; Column 5, lines 34 to 36 teach user may be prompted to input features including power, frequency, tone, volume, overtone, and/or speed]; and 
retrieving a target speech packet based on the timbre interest identifier [Column 3, lines 63 to 67 teach audio content includes audiobooks, narration audio recordings, audio clips, audio data items, etc.; Column 4, lines 44 to 47 teach using one or more user-specified narrator preferences to determine narrator recommendations; Column 4, lines 55 to 63 teach selecting one or more particular narrations out of several narrations available based on user selected narrator preferences, therefore, including the timbre interest; Column 6, lines 21 to 30 teach determining a narrator or audio recording based on previously selected features such as tempo, power, variability, and other audio features of the audio recordings], and 
recommending the target speech packet to the user with the output device [Column 2, line 45 teaches providing an audio recommendation based on one or more user selections and preferences; Column 6, line 21 teaches providing a narrator and/or audio recording recommendation; Column 18, lines 33 to 41 teach presenting one or more recommended audio data items and/or recommended narrator in a user interface; 555, Input/Output Device Interface, 560, Display, Fig. 5].
Chernikhova does not appear to expressly disclose a search request; recognizing the search request to obtain a timbre interest identifier.
Jacobson discloses:
a search request [Paragraph 0003 teaches identifying descriptive terms associated with media content items, and selecting and providing media content items responsive to a query; Paragraph 0014 teaches providing media content responsive to a user query]; 
recognizing the search request to obtain a timbre interest identifier [Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0092 teaches metadata, including explicit metadata, acoustic metadata, and cultural metadata may be stored in a searchable data structure; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.; Paragraph 0172 teaches metadata of the media content items can be used to improve search results; Paragraph 0182 teaches search keywords include descriptors from the user query, which can be used to perform a descriptive search using media content metadata; Paragraph 0189 teaches searching media content items having information from the metadata that matches the descriptors of the search keywords, therefore, the search request contain descriptors that will be matched with the content items metadata, which include timbre].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by incorporating a search request, and recognizing the search request to obtain a timbre interest identifier, as taught by Jacobson [Paragraphs 0048, 0092, 0089, 0189], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).

As to claim 2:
Chernikhova discloses:
the target speech package is retrieved based on the timbre interest identifier and the intonation interest identifier [Column 4, lines 37 to 47 teach receiving user input data that can be used to determine and recommend audio recordings, as narrator preferences including desired tone, volume, overtone, speed, tempo, power, or any other audio feature, and using the one or more narrator preferences to determine narrator recommendations].
Chernikhova does not appear to expressly disclose recognizing the search request to obtain an intonation interest identifier of the user.
Jacobson discloses:
recognizing the search request to obtain an intonation interest identifier of the user [Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by recognizing the search request to obtain an intonation interest identifier of the user, as taught by Jacobson [Paragraphs 0048, 0089], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).

As to claim 3:
Chernikhova discloses:
the target speech package is retrieved based on the timbre interest identifier and the style interest identifier [Column 4, lines 37 to 47 teach receiving user input data that can be used to determine and recommend audio recordings, as narrator preferences including desired tone, volume, overtone, speed, tempo, power, or any other audio feature, and using the one or more narrator preferences to determine narrator recommendations; Column 5, lines 23 to 25 teach user selection indicates that a user prefers the narration style and voice of Narrator 2 over Narrator 1].
Chernikhova does not appear to expressly disclose recognizing the search request to obtain a style interest identifier of the user.
Jacobson discloses:
recognizing the search request to obtain a style interest identifier of the user [Paragraph 0039 teaches descriptive terms in the user’s search request may include terms related to moods, like happy, sad, somber, etc.; Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by recognizing the search request to obtain a style interest identifier of the user, as taught by Jacobson [Paragraphs 0048, 0089], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).
As to claim 4:
Chernikhova discloses:
the target speech package is retrieved based on the timbre interest identifier and the character interest identifier [Column 4, lines 37 to 47 teach receiving user input data associated with a representative narrator, therefore, a character interest identifier, that can be used to determine and recommend audio recordings, as narrator preferences including desired tone, volume, overtone, speed, tempo, power, or any other audio feature, and using the one or more narrator preferences to determine narrator recommendations].
Chernikhova does not appear to expressly disclose recognizing the search request to obtain a character interest identifier of the user.
Jacobson discloses:
recognizing the search request to obtain a character interest identifier of the user [Paragraph 0189 teaches descriptive terms in the user’s search request may include an indication of an artist, where the descriptive search algorithm can be used to identify content items associated with the descriptive term and the specified artist; Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by recognizing the search request to obtain a character interest identifier of the user, as taught by Jacobson [Paragraphs 0048, 0089, 0189], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).

As to claim 5:
Chernikhova as modified by Jacobson discloses:
recognizing the search request comprises: segmenting the search request to generate a plurality of segmentation words [Jacobson - Paragraph 0180 teaches analyzing the user query and generating the search keywords, by tokenizing the search query into tokenized terms, e.g., words or phrases]; 
obtaining attribute information of the plurality of segmentation words [Jacobson - Paragraph 0180 teaches tokenizing the search terms, which include descriptors, where the descriptors can be used as the search keywords; Paragraph 0183 teaches checking if any of the tokenized terms or descriptors in the user query match any of the descriptive terms in the descriptive search database]; 
obtaining a qualifier corresponding to a preset noun based on the attribute information of the plurality of segmentation words [Jacobson - Paragraph 0183 teaches if the tokenized terms or descriptors in the user query match the descriptive terms in the search database, such tokenized terms from the user query are identified as search keywords to be used in the descriptive search; Paragraph 0133 teaches fulfillment manager that operates to select a fulfillment strategy among a plurality of fulfillment strategies which satisfies the received utterance, where each strategy defines requirements, and each strategy is selected based on whether the associated requirement is met; Paragraph 0142 teaches descriptive term lexicon includes a list of words or phrases that is prepopulated and used as a vocabulary to identify descriptive terms]; and 
obtaining the timbre interest identifier, an intonation interest identifier, a style interest identifier or a character interest identifier of the user based on the qualifier [Jacobson - Paragraph 0183 teaches if the tokenized terms or descriptors in the user query match the descriptive terms in the search database, such tokenized terms from the user query are identified as search keywords to be used in the descriptive search; Paragraph 0182 teaches other descriptors can be used to perform entity-focused search using media content metadata, therefore, identifying that the descriptors match words, and using the words (obtaining the identifiers) as keywords to perform the search].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by segmenting the search request to generate a plurality of segmentation words; obtaining attribute information of the plurality of segmentation words; obtaining a qualifier corresponding to a preset noun based on the attribute information of the plurality of segmentation words; and obtaining the timbre interest identifier, an intonation interest identifier, a style interest identifier or a character interest identifier of the user based on the qualifier, as taught by Jacobson [Paragraphs 0048, 0089, 0189], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).

	As to claim 6:
Chernikhova discloses:
An apparatus for recommending a speech packet, comprising: an input device; an output device; a processor [555, Input/Output Device Interface, 540, Processing Unit, 550, Computer Readable Medium Drive, Fig. 5]; and a non-transitory computer-readable medium comprising computer-executable instructions stored thereon, and an instruction execution system which is configured by the instructions to implement: 
an obtaining module, configured to obtain a request of a user via the input device [Column 4, lines 27 to 33 teach user can select narrator preferences that will be used to provide narrator recommendations; Column 4, line 37 to 44 teach receiving user input data, including preferences for one or more audio features, therefore, receiving a user request; 565, Input Device, Fig. 5]; 
a recognizing module, configured to obtain a timbre interest identifier of the user [Column 41 to 44 teach user selected preferences may include one or more of a desired tone (timbre), volume, overtone, speed, tempo, power, or any other audio feature; Column 5, lines 34 to 36 teach user may be prompted to input features including power, frequency, tone, volume, overtone, and/or speed]; and 
a recommending module, configured to retrieve a target speech packet based on the timbre interest identifier [Column 3, lines 63 to 67 teach audio content includes audiobooks, narration audio recordings, audio clips, audio data items, etc.; Column 4, lines 44 to 47 teach using one or more user-specified narrator preferences to determine narrator recommendations; Column 4, lines 55 to 63 teach selecting one or more particular narrations out of several narrations available based on user selected narrator preferences, therefore, including the timbre interest; Column 6, lines 21 to 30 teach determining a narrator or audio recording based on previously selected features such as tempo, power, variability, and other audio features of the audio recordings], and 
to recommend the target speech packet to the user with the output device [Column 2, line 45 teaches providing an audio recommendation based on one or more user selections and preferences; Column 6, line 21 teaches providing a narrator and/or audio recording recommendation; Column 18, lines 33 to 41 teach presenting one or more recommended audio data items and/or recommended narrator in a user interface; 555, Input/Output Device Interface, 560, Display, Fig. 5].
Chernikhova does not appear to expressly disclose a search request; a recognizing module, configured to recognize the search request to obtain a timbre interest identifier.
Jacobson discloses:
a search request [Paragraph 0003 teaches identifying descriptive terms associated with media content items, and selecting and providing media content items responsive to a query; Paragraph 0014 teaches providing media content responsive to a user query]; 
a recognizing module, configured to recognize the search request to obtain a timbre interest identifier [Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0092 teaches metadata, including explicit metadata, acoustic metadata, and cultural metadata may be stored in a searchable data structure; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.; Paragraph 0172 teaches metadata of the media content items can be used to improve search results; Paragraph 0182 teaches search keywords include descriptors from the user query, which can be used to perform a descriptive search using media content metadata; Paragraph 0189 teaches searching media content items having information from the metadata that matches the descriptors of the search keywords, therefore, the search request contain descriptors that will be matched with the content items metadata, which include timbre].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by incorporating a search request, and recognizing the search request to obtain a timbre interest identifier, as taught by Jacobson [Paragraphs 0048, 0092, 0089, 0189], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).

As to claim 7:
Chernikhova discloses:
the target speech package is retrieved based on the timbre interest identifier and the intonation interest identifier [Column 4, lines 37 to 47 teach receiving user input data that can be used to determine and recommend audio recordings, as narrator preferences including desired tone, volume, overtone, speed, tempo, power, or any other audio feature, and using the one or more narrator preferences to determine narrator recommendations].
Chernikhova does not appear to expressly disclose recognizing the search request to obtain an intonation interest identifier of the user.
Jacobson discloses:
recognize the search request to obtain an intonation interest identifier of the user [Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by recognizing the search request to obtain an intonation interest identifier of the user, as taught by Jacobson [Paragraphs 0048, 0089], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).

As to claim 8:
Chernikhova discloses:
the target speech package is retrieved based on the timbre interest identifier and the style interest identifier [Column 4, lines 37 to 47 teach receiving user input data that can be used to determine and recommend audio recordings, as narrator preferences including desired tone, volume, overtone, speed, tempo, power, or any other audio feature, and using the one or more narrator preferences to determine narrator recommendations; Column 5, lines 23 to 25 teach user selection indicates that a user prefers the narration style and voice of Narrator 2 over Narrator 1].
Chernikhova does not appear to expressly disclose recognizing the search request to obtain a style interest identifier of the user.
Jacobson discloses:
recognize the search request to obtain a style interest identifier of the user [Paragraph 0039 teaches descriptive terms in the user’s search request may include terms related to moods, like happy, sad, somber, etc.; Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by recognizing the search request to obtain a style interest identifier of the user, as taught by Jacobson [Paragraphs 0048, 0089], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).
As to claim 9:
Chernikhova discloses:
the target speech package is retrieved based on the timbre interest identifier and the character interest identifier [Column 4, lines 37 to 47 teach receiving user input data associated with a representative narrator, therefore, a character interest identifier, that can be used to determine and recommend audio recordings, as narrator preferences including desired tone, volume, overtone, speed, tempo, power, or any other audio feature, and using the one or more narrator preferences to determine narrator recommendations].
Chernikhova does not appear to expressly disclose recognizing the search request to obtain a character interest identifier of the user.
Jacobson discloses:
recognize the search request to obtain a character interest identifier of the user [Paragraph 0189 teaches descriptive terms in the user’s search request may include an indication of an artist, where the descriptive search algorithm can be used to identify content items associated with the descriptive term and the specified artist; Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by recognizing the search request to obtain a character interest identifier of the user, as taught by Jacobson [Paragraphs 0048, 0089, 0189], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).

As to claim 10:
Chernikhova as modified by Jacobson discloses:
segment the search request to generate a plurality of segmentation words [Jacobson - Paragraph 0180 teaches analyzing the user query and generating the search keywords, by tokenizing the search query into tokenized terms, e.g., words or phrases]; 
obtain attribute information of the plurality of segmentation words [Jacobson - Paragraph 0180 teaches tokenizing the search terms, which include descriptors, where the descriptors can be used as the search keywords; Paragraph 0183 teaches checking if any of the tokenized terms or descriptors in the user query match any of the descriptive terms in the descriptive search database]; 
obtain a qualifier corresponding to a preset noun based on the attribute information of the plurality of segmentation words [Jacobson - Paragraph 0183 teaches if the tokenized terms or descriptors in the user query match the descriptive terms in the search database, such tokenized terms from the user query are identified as search keywords to be used in the descriptive search; Paragraph 0133 teaches fulfillment manager that operates to select a fulfillment strategy among a plurality of fulfillment strategies which satisfies the received utterance, where each strategy defines requirements, and each strategy is selected based on whether the associated requirement is met; Paragraph 0142 teaches descriptive term lexicon includes a list of words or phrases that is prepopulated and used as a vocabulary to identify descriptive terms]; and 
obtain the timbre interest identifier, an intonation interest identifier, a style interest identifier or a character interest identifier of the user based on the qualifier [Jacobson - Paragraph 0183 teaches if the tokenized terms or descriptors in the user query match the descriptive terms in the search database, such tokenized terms from the user query are identified as search keywords to be used in the descriptive search; Paragraph 0182 teaches other descriptors can be used to perform entity-focused search using media content metadata, therefore, identifying that the descriptors match words, and using the words (obtaining the identifiers) as keywords to perform the search].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by segmenting the search request to generate a plurality of segmentation words; obtaining attribute information of the plurality of segmentation words; obtaining a qualifier corresponding to a preset noun based on the attribute information of the plurality of segmentation words; and obtaining the timbre interest identifier, an intonation interest identifier, a style interest identifier or a character interest identifier of the user based on the qualifier, as taught by Jacobson [Paragraphs 0048, 0089, 0189], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).
	As to claim 11:
Chernikhova discloses:
A non-transitory computer readable storage medium having computer instructions stored thereon, wherein the computer instructions are configured to cause a computer to execute a method for recommending the speech packet, and the method comprises:
obtaining a request of a user with an input device [Column 4, lines 27 to 33 teach user can select narrator preferences that will be used to provide narrator recommendations; Column 4, line 37 to 44 teach receiving user input data, including preferences for one or more audio features, therefore, receiving a user request; 565, Input Device, Fig. 5]; 
obtain a timbre interest identifier of the user [Column 41 to 44 teach user selected preferences may include one or more of a desired tone (timbre), volume, overtone, speed, tempo, power, or any other audio feature; Column 5, lines 34 to 36 teach user may be prompted to input features including power, frequency, tone, volume, overtone, and/or speed]; and 
retrieving a target speech packet based on the timbre interest identifier [Column 3, lines 63 to 67 teach audio content includes audiobooks, narration audio recordings, audio clips, audio data items, etc.; Column 4, lines 44 to 47 teach using one or more user-specified narrator preferences to determine narrator recommendations; Column 4, lines 55 to 63 teach selecting one or more particular narrations out of several narrations available based on user selected narrator preferences, therefore, including the timbre interest; Column 6, lines 21 to 30 teach determining a narrator or audio recording based on previously selected features such as tempo, power, variability, and other audio features of the audio recordings], and 
recommending the target speech packet to the user with the output device [Column 2, line 45 teaches providing an audio recommendation based on one or more user selections and preferences; Column 6, line 21 teaches providing a narrator and/or audio recording recommendation; Column 18, lines 33 to 41 teach presenting one or more recommended audio data items and/or recommended narrator in a user interface; 555, Input/Output Device Interface, 560, Display, Fig. 5].
Chernikhova does not appear to expressly disclose a search request; recognizing the search request to obtain a timbre interest identifier.
Jacobson discloses:
a search request [Paragraph 0003 teaches identifying descriptive terms associated with media content items, and selecting and providing media content items responsive to a query; Paragraph 0014 teaches providing media content responsive to a user query]; 
recognizing the search request to obtain a timbre interest identifier [Paragraph 0048 teaches the user query includes one or more descriptive terms that can be used as one or more keywords to identify media content associated with the keywords; Paragraph 0092 teaches metadata, including explicit metadata, acoustic metadata, and cultural metadata may be stored in a searchable data structure; Paragraph 0089 teaches acoustic metadata includes tempo, rhythm, beats, spectral information such as melody, pitch, harmony, timbre, chroma, loudness, vocalness, etc.; Paragraph 0172 teaches metadata of the media content items can be used to improve search results; Paragraph 0182 teaches search keywords include descriptors from the user query, which can be used to perform a descriptive search using media content metadata; Paragraph 0189 teaches searching media content items having information from the metadata that matches the descriptors of the search keywords, therefore, the search request contain descriptors that will be matched with the content items metadata, which include timbre].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by incorporating a search request, and recognizing the search request to obtain a timbre interest identifier, as taught by Jacobson [Paragraphs 0048, 0092, 0089, 0189], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).
	
	As to claim 14:
	Chernikhova discloses:
	the electronic device is a mobile phone or a tablet [Column 8, lines 48 to 55 teach user computing device may be a laptop, a mobile phone, tablet computer, etc.].

As to claim 15:
	Chernikhova as modified by Jacobson discloses:
	the search request is selected from the group consisting of a text input or a speech input [Jacobson - Paragraph 0047 teaches the user request can be a text that is typed on a user interface, or can be a voice request received through a device, i.e., a microphone].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by incorporating a search request selected from the group consisting of a text input or a speech input, as taught by Jacobson [Paragraphs 0047], because both applications are directed to analysis, searching and retrieval of audio content items to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to receive text or input search requests increases the system’s flexibility and improves the user’s experience.

As to claim 16:
	Chernikhova discloses:
	the input device is selected from the group consisting of a touch screen, a keypad, a mouse, a track pad, a touch pad, an indicator stick, a trackball, and a joystick [Column 10, lines 40 to 45 teach input device may accept input from the input device, such as a keyboard, mouse, digital pen, touch screen, gamepad, etc.].

As to claim 17:
	Chernikhova discloses:
	the output device is selected from the group consisting of a display device, an auxiliary lighting device, and a haptic feedback device [Column 10, lines 28 to 40 teach input/output device interface 555, with a display 560, and providing output information for display via the output device, therefore, a display device].

As to claim 19:
	Chernikhova discloses:
	the electronic device is a computer [Column 8, lines 48 to 55 teach user computing device may be personal computer, a laptop, a tablet computer, etc.].

As to claim 20:
	Chernikhova discloses:
	the output device is a display device; and wherein the input device comprises a keyboard and a pointing device [Column 10, lines 37 to 40 teach providing output information for display via the output device; Column 10, lines 40 to 45 teach input device may accept input from the input device, such as a keyboard, mouse, digital pen, touch screen, gamepad, or other input device].

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chernikhova et al. (U.S. Patent No. 10,296,959) hereinafter Chernikhova, in view of Jacobson et al. (U.S. Publication No. 2019/0361982) hereinafter Jacobson, and further in view of Liu et al. (U.S. Publication No. 2020/0265829) hereinafter Liu.
	As to claim 12:
	Chernikhova as modified by Jacobson discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose generating a broadcast sound based on the target speech packet.
Liu discloses:
	generating a broadcast sound based on the target speech packet [Paragraph 0016 teaches customizing voice recommendations based on user preferences; Paragraph 0088 teaches generating speech based on the selected recommended voice].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by generating a broadcast sound based on the target speech packet, as taught by Liu [Paragraphs 0088], because the applications are directed to providing audio content the user, based on user preferences of voices; generating sounds based on the target speech packet, improves the user’s experience, and engagement.
	As to claim 13:
	Chernikhova as modified by Liu discloses:
	wherein the broadcast sound is related to a navigation, a bus, a riding, or an introduction for a scenic spot [Liu – Paragraph 0079 teaches recommending voice to provide the user with navigation directions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by incorporating a broadcast sound related to a navigation, a bus, a riding, or an introduction for a scenic spot, as taught by Liu [Paragraphs 0079], because the applications are directed to providing audio content the user, based on user preferences of voices; generating sounds based on the target speech packet, improves the user’s experience, and engagement.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chernikhova et al. (U.S. Patent No. 10,296,959) hereinafter Chernikhova, in view of Jacobson et al. (U.S. Publication No. 2019/0361982) hereinafter Jacobson, and further in view of Morton et al. (U.S. Publication No. 2013/0130216) hereinafter Morton.
	As to claim 18:
	Chernikhova as modified by Jacobson discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose the display device is selected from the group consisting of a liquid crystal display, a light emitting diode display, and a plasma display.
	Morton discloses:
the display device is selected from the group consisting of a liquid crystal display, a light emitting diode display, and a plasma display [Paragraph 0022 teaches computer system may include graphics display unit (e.g., a plasma display panel (PDP), a liquid crystal display (LCD), etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Chernikhova, by display device selected from the group consisting of a liquid crystal display, a light emitting diode display, and a plasma display, as taught by Morton [Paragraph 0022], because the applications are directed to providing audio content the user, based on user preferences of voices; incorporating a different type of display device is a simple substitution of one known element for another to obtain predictable results.

Response to Arguments
	The following is in response to arguments filed on February 17, 2022.  Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.

Claim Rejections - 35 USC § 101
	In regards to claims 1, 6, and 11, Applicant argues that “with the presently amended claims, it is respectfully submitted that the claims integrate the alleged abstract idea of recommending a speech packet with the use of a specific electronic device and unique obtaining, recognizing, retrieving, and recommending elements to provide an improvement in the technological field of data processing and more particularly to the field of intelligent search technologies. The claims use specific data collected from a user to recommend a target speech packet, thereby improving current searching capabilities”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that merely invoking computers or machinery as a tool to perform an existing process, does not integrate a judicial exception into a practical application. It is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without significantly more, is insufficient to render a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the performance of the method.  In order for a machine to add significantly more, it must “play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly”. (See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See MPEP 2106.05(f)(II)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)).
 	Furthermore, Examiner respectfully submits that it is not clear how using specific data collected from a user to recommend a target speech packet constitutes an improvement in the technology.  It is not clear what is the specific improvement in the functioning of a computer, or an improvement to another technology or technical field, and how the specific improvement correlates with the claimed amendments. 

In regards to claims 1, 6, and 11, Applicant argues that “the present application provides an accurate recommendation with simplified operation and improved intelligence without requiring the user to listen to speech packets one by one to make a selection”, and more specifically, that “the present application is focused on a specific asserted improvement in computer capabilities, by performing analysis and searching operations that are not capable of reproduction by a human and is not merely an abstract idea wherein a computer is used as a tool”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is still not apparent, from the Applicant’s argument, what is the specific asserted improvement in the computer capabilities, or the improvement to another technology or technical field, that is achieved with the claimed invention.  It is not clear what elements in the claims, as presently presented, correspond to the mentioned “improved intelligence”, what is the improvement, and how the elements correlate with such improvements.  The claims of the instant application are not directed to such an improvement in computers as tools, but to an independently abstract idea that use computers as a tool. Furthermore, Applicant has not shown that the computer technology utilized in the claims performs anything more than court-recognized examples of well-understood, routine, and conventional functions, including “receiving, processing, transmitting, and outputting data”.  As explained in the 101 Rejections above, the claims as presently presented, are directed to an abstract idea under the “Mental Processes” grouping of abstract ideas, without significantly more.  101 Rejections are hereby sustained.

Claim Rejections - 35 USC § 103
	In regards to claims 1, 6, and 11, Applicant argues that the rationale for combining Chernikhova and Jacobson is flawed, because “Chernikhova relates to systems and methods for providing automated recommendations of audio narrations. In Chernikhova, the user already knows the desired content but is provided with options for multiple different narrators reading the content” and “Jacobson relates to improving music searching where the user does not know information about the desired audio track” and therefore, “the user in Chernikhova already possesses ample information concerning the desired audio track because the desired content is already known. Since the user already knows information about the desired audio track and is merely choosing between a plurality of narrators in Chernikhova, the Office’s rationale concerning improving music searching where the user does not know information is clearly predicated on an impermissible hindsight reconstruction of the present claims”.
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Furthermore, still in response to the preceding Applicant’s argument, Examiner respectfully disagrees, and respectfully submits that the fact that Chernikhova has the ability to “provide the user with options for multiple different narrators reading the content” does not preclude Chernikhova to also analyze and identify acoustic or voice features that are of preference for the user, to provide the user with search results and/or recommendations that are based on the user’s preferences in regards to the acoustic or voice features, and where the results include media content that the user does not already know.  Examiner respectfully points out that both, Chernikhova and Jacobson, are directed to analysis, searching, and retrieval of audio recordings to be provided to the users, including the identification and retrieval of audio content based on preferred acoustic features.
	Chernikhova [Column 2, lines 37 - 43] teaches that features may be used to provide user recommendations of audiobooks that are new and may have zero or very few customer ratings and reviews, and provide personalized recommendations using the variability levels for power, tempo, frequency, and other voice features, therefore, providing the user with results or recommendations based on preferred audio and voice features.  Chernikhova [Column 6, lines 61 – 64] teaches that audiobook recommendations can be provided to the user for a selected genre that the user can select, which, in other words, is a request for content where the content is not already known, and further [Column 20, line 54 - Column 21, line 67] Chernikhova teaches that audio recording recommendations may be selected based on comparison of voice or audio features, i.e., power, frequency, tempo, dimensionality, etc., where, for example, a user searching for “romance” audiobooks, which may include searching among a number of items that are new, may be presented with matching search results that are ordered by their respective features, in other words, the user can be provided with search results of audio recordings that match the user’s preferred audio/voice features, and based on a user’s request that does not include specific information about the desired audio track.  Therefore, it would have been obvious to combine the teachings of Chernikhova and Jacobson, because both applications are directed to analysis, searching and retrieval of audio content to be provided to the users, including retrieval of content based on preferred acoustic features; having the ability to analyze user search requests to identify acoustic features that are of the user’s interest, allows the user to search for media content that better matches the user’s descriptive search requests, and provides relevant search results even when the user does not know specific information about the media content the user wants to listen to, but can describe characteristics of the media content with descriptive terms (See Jacobson Para [0039]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169